Case 1:02-cr-01372-WHP Document 507 Filed 04/10/19 Page 1 of 3

UNITED STATES DISTRICT COURT ex:
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OB AMERICA,
Plaintiff,

v. Case No. 02-cr-1372(BSJ)

MAURICE CLARK,
Defendant.

Pep Me ee ee ee ne Ne Nee nee he nee

mmm me ee

MOTION FOR RESENTENGING OR SENTENCE MODIFICATION
PURSUANT TO THE FIRST STEP ACT OF 2018

The:Defendant, Maurice Clark, acting pro se, respectfully
moves this Court for Resentencing or Sentence Modification
Pursuant to the First Step: Act of 2018 (FSA 2018) which calls
for the retroactive application of the Fair Sentencing Act of

2010 (FSA 2010).
APPLICATION OF THE FIRST STEP ACT OF 2018

This Court has authorization to resentence, reduce, or
otherwise modify Clark's sentence in accordance with Title IV
of the First Step Act Section 404 which promulgates the retro-
active applicability of the FSA 2010. This means the FSA 2010
now applies to defendnat's sentenced prior to the enactment of

the FSA 2010. Under the FSA 2010 Congress reduced the crack to

 
Case 1:02-cr-01372-WHP Document 507 Filed 04/10/19 Page 2 of 3

powder cocaine ratio from 100:1 to 18:1. This alteration
increased the amount of crack required to trigger the mandatory
minimum penalties under 21 U.S.C. § 841(b). Hence, the 50 grams
of crack cocaine needed to trigger .the 10 year penalty (or 20
year penalty based on an § 851 filing) under § 841(b)(1)(A) was
amended to 280 grams. The 5 grams of crack cocaine needed to
trigger the 5 year penalty (or 10 year penalty based on an § 851

filing) under § 841(b)(1)(B) was amended to 28 grams.

Based on the FSA 2018, these amendments now apply to Clark's
case. On October 27, 2004, Clark was convicted on two counts
following a jury's adjudication of guilt. Count 1 charged Clark
with Conspiracy to Distribute and Possess with Intent to .ie:
Distribute 50 grams or more of Cocaine Base in violation of 21
U.S.C. §8§ 846; 841(a}(1); 841(b)(1)(A). Count 4 charged Clark -
with Possessing a Firearm in Furtherance of a Drug Trafficking
Offense in violation of 18 U.S.C. § 924(c)(1)(A)(i).

For Count i Clark faced a minimum of 20 years and a maximum
of life imprisonment and a 10 year term of. supervised reiease
as predicated on the Government's § 851 filing. For Count 4
Clark faced a minimum of 5 years to run consecutive to any other
count of conviction and a 4 year term of supervised release.

On July 16, 2006, at sentencing, the Court rendered a
non-guideline sentence of 300 months which was Clark's statutory

mandatory minimum. Accordingly, the Court imposed a mandatory

 
Case 1:02-cr-01372-WHP Document 507 Filed 04/10/19 Page 3 of 3

minimum sentence of 240 months as to Count 1 and a mandatory
minimum sentence of 60 months as to Count 4 to run consecutive
providing for an aggregated term of 300 months imprisonment.

Due to the amendments made to the § 841(b) penalties as
set forth in the FSA 2010, made available, via, the FSA 2018,
the statutory mandatory minimum in Clark's case can no longer
stand. Specifically, Clark's sentence under § 841(b)(1)(A) for
Count 1 should be adjusted, Accordingly, Clark should be sar
resentenced under § 841(b)(1)(B), which, in Clark's case, with:
a § 851 filing, carries a statutory mandatory sentence of 120
months of imprisonment to be followed by 8 years supervised
release. This sentence modification thereby provides for an
aggregate statutory mandatory sentence of 180 months.

Clark implores this Court to impose this new 180 months as
the statutory mandatory minimum which would reflect the intent |
of the sentencing court. A review of Clark's sentencing
transcript will show the presiding judge, the Honorable Barbara

S. Jones, expressed a desire to give Clark less time.

Accordingly, Clark respectfully request that the Court
GRANT the foregoing motion and render a resentencing based on
the Fair Sentencing Act of 2010 made retroactively applicable by

the First Step Act of 2018.

Respectfully Submitted,

i

M. Clark

 

(a

 

 
